NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-2866
                                       ___________

                                       JIMI ROSE,
                                                Appellant

                                             v.

      THE MORNING CALL NEWSPAPER; MARANATHA BROADCASTING
    COMPANY, INC., doing business as WFMZ-TV; JULISA BONILLA, PROTESTOR
           AND AGENT PROVOCATEUR; THE CHICAGO TRIBUNE;
       BASILIO A. BONILLA, JR., PROTESTOR AND UNKNOWN AGENT’S
           PROVOCATEUR, BETHLEHEM SCHOOL BOARD, ET AL.
                    ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                            (E.D. Pa. Civ. No. 5:15-cv-02002)
                      District Judge: Honorable Legrome D. Davis
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   March 21, 2017

         Before: GREENAWAY, JR., GREENBERG, and ROTH, Circuit Judges

                           (Opinion filed: November 15, 2017)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Jimi Rose filed this suit in April 2015, and was granted permission to proceed in

forma pauperis. Rose’s initial pleading was part memoir, part vigorous diatribe. And it

was of such great length and ambiguity that it inspired sua sponte dismissal by the

District Court, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and without prejudice. The

District Court allowed Rose thirty days to file an amended complaint, one in which Rose

was to state “as clearly and briefly as possible” the nature of his claims, the facts relevant

to those claims, the harm he suffered, and the remedies he sought.

       The District Court thrice granted Rose additional time to produce an amended

complaint, which he eventually filed in October 2015. The District Court dismissed the

amended complaint for failure to state a claim, under § 1915(e)(2)(B)(ii), concluding that

the “[t]he amended complaint largely mirrors the original complaint—and suffers from

the same deficiencies.” The dismissal was with prejudice. Rose’s subsequent motion for

reconsideration was granted by the District Court, which reopened the case and allowed

Rose to file a second amended complaint.

       After receiving an extension of time, Rose filed a second amended complaint. The

District Court again dismissed Rose’s case under § 1915(e)(2)(B)(ii). The District Court

concluded that Rose’s newest pleading was “a rambling recitation of the events that

occurred in his life since the early 1990’s, and does not give rise to any clear basis for a

claim against any of the defendants.” The District Court dismissed Rose’s action with

prejudice, and this appeal followed.

       We have jurisdiction under 28 U.S.C. § 1291. Our standard of review is de novo.

See Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). We have carefully considered

                                              2
Rose’s arguments on appeal—in particular that his second amended complaint did in fact

state a viable claim—and find them to be unpersuasive. We also note that the District

Court gave Rose multiple opportunities to clarify his allegations and claims in accordance

with the Federal Rules of Civil Procedure. Rose, an experienced pro se litigant, failed to

take advantage of those opportunities. Therefore, we will affirm the judgment of the

District Court.1




1
  We observe Rose’s seemingly central allegations in his operative pleading that
numerous unknown “protestors” collaborated with Basilio and Julisa Bonilla to sign a
petition urging the closure of Rose’s business—a cabaret called Scoobie’s Gentlemen’s
Club (which ultimately closed not because of the petition, but, apparently, because of a
catastrophic fire)—and that those actors allegedly conspired with a local newspaper (The
Morning Call) and a local television station (WFMZ-TV) to falsely report to the general
public that Rose’s business “was a nuisance bar.” Rose claimed that the foregoing
petition-signing and critique-publicizing was unconstitutional. However, we discern no
viable federal claim amidst Rose’s allegations. See, e.g., Deshaney v. Winnebago Cty.
Dep’t of Soc. Servs., 489 U.S. 189, 195 (1989) (“[N]othing in the language of the Due
Process Clause itself requires the State to protect the life, liberty, and property of its
citizens against invasion by private actors.”). With the most liberal of readings Rose’s
complaint might be said to have stated a defamation claim under state law against fellow
Pennsylvania citizens, a claim over which the District Court could not have exercised
jurisdiction. Cf. 28 U.S.C. § 1332(a).

                                             3